

Exhibit 10.1
FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 11th day of October, 2018, by and between (a) SILICON VALLEY
BANK, a California corporation (“Bank”), (b) ZUORA, INC., a Delaware corporation
(“Zuora”) and ZUORA SERVICES, LLC, a Delaware limited liability company
(“Services”; Zuora and Services are referred to herein, each and together,
jointly and severally, as “Initial Borrower”), and (c) immediately following the
consummation of the Acquisition, LEEYO SOFTWARE, INC., a Delaware corporation
(“Leeyo”; Initial Borrower and, immediately following the consummation of the
Acquisition, Leeyo, are referred to herein, each and together, jointly and
severally, as “Borrower”).
RECITALS
A.    Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of June 14, 2017, (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 2.3 (Term Loan). Section 2.3(b) is hereby amended and restated as
follows:
“(b)    Repayment. Commencing on the first Payment Date following the Effective
Date, and continuing on each Payment Date thereafter, Borrower shall make
monthly payments of interest, in arrears, on the principal amount of the Term




--------------------------------------------------------------------------------




Loan Advances at the rate set forth in Section 2.5(a)(ii). Commencing on June
30, 2019, and continuing on each Payment Date thereafter, Borrower shall repay
the Term Loan Advances in (i) thirty-six (36) equal monthly installments of
principal, plus (ii) monthly payments of accrued interest as set forth above.
All outstanding principal and accrued and unpaid interest under the Term Loan
Advances, and all other outstanding Obligations with respect to the Term Loan
Advances, are due and payable in full on the Term Loan Maturity Date. For the
avoidance of doubt, the parties agree that the Draw Period has expired as of the
First Amendment Effective Date.”
2.2    Section 2.5 (Payment of Interest on the Credit Extensions). Section
2.5(a) is hereby amended and restated as follows:
“    (a)    Interest Rate.


(i)    Advances. Subject to Section 2.5(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to one percent (1.00%) below the Prime Rate, which interest shall be
payable monthly in accordance with Section 2.5(d) below.
(ii)    Term Loan Advances. Subject to Section 2.5(b), the principal amount
outstanding under each Term Loan Advance shall accrue interest at a floating per
annum rate equal to one percent (1.00%) below the Prime Rate, which interest
shall be payable monthly in accordance with Section 2.5(d) below.”




2.3    Section 6.10 (Protection and Registration of Intellectual Property
Rights). Section 6.10 shall be amended and restated as follows:
“    6.10 Protection and Registration of Intellectual Property Rights.
(a)    Use all commercially reasonable efforts to protect, defend and maintain
the validity and enforceability of Intellectual Property material to the
operation of Borrower’s business.
(b)    Borrower shall take such commercially reasonable steps as Bank requests
to attempt to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for Bank to have the ability in the event of a liquidation
of any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under this Agreement and the other Loan Documents.”
2.4    Section 6.3 (Beneficial Ownership Certification). Section 6.3 shall be
amended and restated as follows:




--------------------------------------------------------------------------------




“     6.3     Beneficial Ownership Certification. Borrower shall provide Bank
with prompt written notice of any changes to the beneficial ownership
information set out in Exhibit A to the First Amendment. Borrower understands
and acknowledges that Bank relies on such true, accurate and up-to-date
beneficial ownership information to meet Bank’s regulatory obligations to
obtain, verify and record information about the beneficial owners of its legal
entity customers.”


2.5    Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are deleted in their entirety and replaced
with the following:
“    “Revolving Line” is an aggregate principal amount equal to Thirty Million
Dollars ($30,000,000).”
“    “Revolving Line Maturity Date” is the date that is thirty-six (36) months
from the First Amendment Effective Date”


“    “Term Loan Maturity Date” is the earlier to occur of (a) the occurrence and
continuance of an Event of Default or (b) June 30, 2022.”


2.6    Section 13 (Definitions). Clauses (f)-(g) in the definition of “Permitted
Acquisition” is amended and restated as follows:
“    (f)    the total consideration, including cash and the value of any
non-cash consideration for all such Acquisitions, does not exceed Fifty Million
Dollars ($50,000,000) in the aggregate in any twelve (12) month period and shall
be approved by the Board;


(g)    after giving effect to the consummation of such Acquisition, (i) on a pro
forma twelve (12) month basis, Borrower shall be in compliance with the
financial covenant set forth in Section 6.9 and (ii) Borrower’s unrestricted and
unencumbered (other than the Lien in favor of Bank) cash and Cash Equivalents at
Bank shall be greater than One Hundred Million Dollars ($100,000,000);”


2.7    Section 13 (Definitions). Clauses (c) in the definition of “Permitted
Liens” is amended and restated as follows:
“    (c)    purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Seven Million Dollars ($7,000,000) in the aggregate amount outstanding at any
time, or (ii) existing on Equipment when acquired, if the Lien is confined to
the property and improvements and the proceeds of the Equipment;”


2.8    Section 13 (Definitions). The following definitions are hereby inserted
into their appropriate alphabetical position:




--------------------------------------------------------------------------------




“    “First Amendment” that certain First Amendment to Loan and Security
Agreement between Borrower and Bank dated as of the First Amendment Effective
Date.”
“    “First Amendment Effective Date” is October 11, 2018.”
3.    Limitation of Amendments.
3.1    The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
4.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
4.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect,
except with respect to Zuora, Inc. as set forth in the Secretary’s Certificate
provided as of the date of this Amendment;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;




--------------------------------------------------------------------------------




4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    Ratification of Intellectual Property Security Agreement. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of June 14, 2017
between Borrower and Bank, and acknowledges, confirms and agrees that said
Intellectual Property Security Agreement (a) contains an accurate and complete
listing of all Intellectual Property Collateral (as defined therein), which list
shall be amended and restated in its entirety as set forth on Exhibit 1 attached
hereto and (b) shall remain in full force and effect.
6.    [Reserved].
7.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
8.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
9.    Effectiveness. This Amendment shall be deemed effective upon
(a)    the due execution and delivery to Bank of this Amendment by each party
hereto,
(b)    Borrower’s payment of Bank’s legal fees and expenses not to exceed Twenty
Thousand Dollars ($20,000) incurred in connection with this Amendment,
(c)    the Operating Documents (if modified since last delivered to Bank) and
good standing certificates of Borrower certified by the Secretary of State (or
equivalent agency) of Borrower’s jurisdiction of organization or formation and
each jurisdiction in which Borrower is qualified to conduct business, each as of
a date no earlier than thirty (30) days prior to date hereof,




--------------------------------------------------------------------------------




(d)    a secretary’s certificate of Borrower with respect to such Borrower’s
Operating Documents and resolutions authorizing the execution and delivery of
this Agreement and the other Loan Documents to which it is a party.
[Signature page follows.]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BORROWER:


The undersigned hereby certifies, to the best of his or her knowledge, that the
information set out on the CDD Attestation with respect to Zuora, Inc. is true,
complete and correct and agrees to promptly provide any updates to the
information set forth herein.


ZUORA, INC.




By     /s/ Tyler Sloat                
Name: Tyler Sloat
Title: Chief Financial Officer


LEEYO SOFTWARE, INC.




By    /s/ Tyler Sloat                
Name: Tyler Sloat
Title: President and Treasurer


ZUORA SERVICES, LLC




By     /s/ Tyler Sloat                
Name: Tyler Sloat
Title:    President and CEO




BANK:


SILICON VALLEY BANK




By     /s/ Ashlee Kaji                
Name: Ashlee Kaji
Title: Director    




Signature Page to First Amendment